     Case 2:19-cv-00670-MCE-KJN Document 50 Filed 02/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER STEVENS,                              No. 2: 19-cv-0670 MCE KJN P
12                        Plaintiff,
13           v.                                         ORDER
14    J. JANAM, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion to compel filed January 27,

19   2021, pursuant to the mailbox rule. (ECF No. 49.) For the reasons stated herein, plaintiff’s

20   motion to compel is denied.

21          In the motion to compel, plaintiff requests that he be provided with several documents

22   from defendants’ personnel files.

23          Plaintiff is informed that discovery is closed. The discovery deadline was August 25,

24   2020. (ECF No. 41.) On August 21, 2020, the court extended the discovery deadline to October

25   26, 2020, solely for the purpose of defendants taking plaintiff’s deposition. (ECF No. 43.) On

26   October 19, 2020, the court granted defendants until December 11, 2020, to take plaintiff’s

27   deposition. (ECF No. 45.)

28   ////
                                                       1
     Case 2:19-cv-00670-MCE-KJN Document 50 Filed 02/05/21 Page 2 of 2


 1             The court extended the discovery deadline past August 25, 2020, solely for the purpose of
 2   defendants taking plaintiff’s deposition. Accordingly, plaintiff’s motion to compel is untimely.
 3             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF No. 49)
 4   is denied as untimely.
 5   Dated: February 5, 2021
 6

 7

 8

 9
     Stev670.dis.kc
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
